Citation Nr: 1647651	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-34 292	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for shell fragment wound scars of the cervical spine and lower extremities.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in September 2013.  A transcript of that hearing is of record.

In May 2014, the Board remanded the issues currently on appeal, and the issue of entitlement to a total disability rating based on individual unemployability (TDIU), for further development.  Consequently, entitlement to TDIU was granted, constituting a total grant of the benefits sought on that appeal.


FINDING OF FACT

On November 22, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through the authorized representative, that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through the authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016).

The appellant, through the authorized representative, has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


